Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach for claims 1, 9 and 17, “identify at least one noise control parameter, on the basis of the acquired network connection information; divide the audio signal received from the external electronic device into a voice section and a noise section; measure a noise level of the noise section; and in response to the noise level satisfying a given level, suppress a noise in the audio signal, on the basis of the identified at least one noise control parameter.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Sung et al. (US 2008/0084917 A1) teach: A method for controlling an interference includes receiving the signal pulses, calculating a correlation value by applying a predetermined correlation mask to the signal pulses, determining a threshold value by referring to the number of times that the signal pulses are transmitted, a signal-to-interference-and-noise ratio, and information about a ratio of a near-interference to a far-interference, and eliminating signal pulses having a correlation value greater than the threshold value. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656